Bloodworth, J.
The bill of exceptions was certified on January 20, 1931, and was filed in the office of the clerk of the trial court on February 9, 1931. “This court has no jurisdiction of a case, civil or criminal, unless the bill of exceptions is filed in the office of the clerk of the superior court within fifteen days after its certification by the trial judge. Civil Code (1910), § 6167. A delinquency in this respect, being jurisdictional, can not be waived.” Johnson v. Atlanta, 9 Ga. App. 302 (70 S. E. 1120).

Writ of error dismissed.


Broyles, G. J., and Luke, J., concw.